UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC U.S. bonds posted negative overall returns for the 12 months ended October 31, 2013. Bond yields were relatively stable for the first half of the period despite moderate signs of improving economic growth and federal government conflicts over the fiscal cliff and the sequester. In May, however, the U.S. Federal Reserve (Fed) announced that it planned to begin tapering its quantitative easing activity before the end of the year. In response, bond yields rose sharply and mortgage rates increased. Although the Fed postponed its tapering plans late in the period, bond yields rose overall during the 12 months, resulting in lower bond prices. From a sector perspective, high-yield corporate bonds generated the best returns for the period, while investment-grade corporate bonds and U.S. Treasury securities declined. For the 12 months ended October 31, 2013, John Hancock Investors Trust produced a total return of 5.09% at net asset value (NAV) and –5.66% at closing market value. The fund’s return at NAV and its return at market value differ because the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the fund’s NAV at any time. By comparison, the average leveraged closed-end investment-grade bond fund tracked by UBS Securities LLC returned 0.50% at NAV and –6.55% at closing market value. The Barclays Government/Credit Bond Index, returned –1.45%. The index does not include below-investment-grade bonds. The fund’s outperformance of its benchmark index resulted primarily from sector allocation. In particular, the fund benefited from a meaningful position in high-yield corporate bonds, which comprised a substantial portion of the portfolio but are not represented in the benchmark, and an overweight position in commercial mortgage-backed securities. These two segments of the bond market posted the highest returns for the 12 months. An underweight position in U.S. Treasury bonds, the weakest-performing segment of the bond market, also contributed positively to fund results compared with the benchmark index. The fund’s investment-grade corporate bond holdings detracted from overall performance, but an emphasis on bonds issued by financial companies added value as finance-related securities posted positive returns, benefiting from robust demand for their relatively high yields. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The fund is subject to interest-rate and credit risk. When interest rates rise, bond prices usually fall. Higher-yielding bonds are riskier than lower-yielding bonds, and their value may fluctuate more in response to market conditions. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. 6 Investors Trust | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 71.2% Asset Backed Securities 1.0% U.S. Government Agency 9.9% Convertible Bonds 0.9% U.S. Government 8.0% Term Loans 0.7% Collateralized Mortgage Obligations 5.5% Preferred Securities 0.4% Foreign Government Obligations 2.2% Capital Preferred Securities 0.2% Quality Composition U.S. Government 8.0% BB 18.1% U.S. Government Agency 9.9% B 29.1% AAA 2.6% CCC & Below 11.7% AA 1.4% Not Rated 1.4% A 5.2% Preferred Securities 0.4% BBB 12.2% 1 As a percentage of the fund’s total investments on 10-31-13. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 10-31-13 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Investors Trust 7 Fund’s investments As of 10-31-13 Maturity Rate (%) date Par value^ Value Corporate Bonds 104.4% (71.2% of Total Investments) (Cost $174,200,358) Consumer Discretionary 16.3% Auto Components 1.4% Allison Transmission, Inc. (S)(Z) 7.125 05-15-19 550,000 592,625 American Axle & Manufacturing, Inc. 6.250 03-15-21 500,000 526,250 The Goodyear Tire & Rubber Company 7.000 05-15-22 1,200,000 1,290,000 Automobiles 0.8% Chrysler Group LLC (Z) 8.250 06-15-21 1,240,000 1,402,750 Diversified Consumer Services 0.3% Outerwall, Inc. (S) 6.000 03-15-19 500,000 488,125 Hotels, Restaurants & Leisure 3.5% Downstream Development Authority of the Quapaw Tribe of Oklahoma (S)(Z) 10.500 07-01-19 500,000 496,250 GLP Capital LP (S) 4.875 11-01-20 1,285,000 1,294,638 Greektown Superholdings, Inc. (Z) 13.000 07-01-15 2,179,000 2,274,331 Grupo Posadas SAB de CV (S) 7.875 11-30-17 600,000 614,250 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08-31-20 298,000 292,040 Mohegan Tribal Gaming Authority (S)(Z) 11.000 09-15-18 1,000,000 1,002,500 Waterford Gaming LLC (S) 8.625 09-15-14 565,577 158,362 Household Durables 0.4% Corporacion GEO SAB de CV (H)(S) 9.250 06-30-20 1,000,000 150,000 KB Home 7.000 12-15-21 320,000 329,600 Standard Pacific Corp. (Z) 8.375 05-15-18 140,000 162,400 Internet & Catalog Retail 0.5% QVC, Inc. 5.950 03-15-43 1,000,000 895,916 Leisure Equipment & Products 0.3% Easton-Bell Sports, Inc. (Z) 9.750 12-01-16 465,000 489,998 Media 6.7% Cinemark USA, Inc. (Z) 7.375 06-15-21 365,000 399,675 Clear Channel Communications, Inc. (Z) 11.250 03-01-21 3,000,000 3,221,235 DIRECTV Holdings LLC (Z) 5.875 10-01-19 355,000 401,690 Gray Television, Inc. (S) 7.500 10-01-20 310,000 324,725 Myriad International Holdings BV (S) 6.000 07-18-20 440,000 468,600 News America, Inc. (Z) 7.750 01-20-24 980,000 1,183,807 Sinclair Television Group, Inc. (S) 6.375 11-01-21 830,000 854,900 Sirius XM Radio, Inc. (S) 5.875 10-01-20 2,000,000 2,070,000 8 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Media (continued) Time Warner Cable, Inc. (Z) 8.250 04-01-19 375,000 $439,483 Videotron, Ltd. 6.375 12-15-15 300,000 301,500 WMG Acquisition Corp. (S) 6.000 01-15-21 1,000,000 1,050,000 WMG Acquisition Corp. 11.500 10-01-18 685,000 792,031 Multiline Retail 0.9% Macy’s Retail Holdings, Inc. (Z) 7.875 08-15-36 215,000 243,042 Michaels Stores, Inc. 11.375 11-01-16 1,286,000 1,318,163 Specialty Retail 1.0% Automotores Gildemeister SA (S)(Z) 8.250 05-24-21 720,000 658,800 Hillman Group, Inc. 10.875 06-01-18 290,000 314,650 Toys R Us Property Company II LLC (Z) 8.500 12-01-17 225,000 232,313 Toys R Us, Inc. 10.375 08-15-17 660,000 618,750 Textiles, Apparel & Luxury Goods 0.5% Hot Topic, Inc. (S) 9.250 06-15-21 230,000 240,925 PVH Corp. 7.375 05-15-20 550,000 602,250 Consumer Staples 6.7% Beverages 2.2% Ajecorp BV (S)(Z) 6.500 05-14-22 1,000,000 1,010,000 Corporacion Lindley SA (S) 4.625 04-12-23 1,000,000 955,000 Crestview DS Merger Sub II, Inc. (S) 10.000 09-01-21 1,005,000 1,045,200 SABMiller Holdings, Inc. (S)(Z) 3.750 01-15-22 750,000 768,677 Commercial Services & Supplies 0.1% ARAMARK Corp. (S) 5.750 03-15-20 170,000 178,075 Food & Staples Retailing 0.6% Office Depot de Mexico SA de CV (S) 6.875 09-20-20 610,000 623,725 Tops Holding Corp. (S) 8.875 12-15-17 400,000 440,000 Food Products 2.2% Bunge, Ltd. Finance Corp. (Z) 5.350 04-15-14 1,015,000 1,035,272 Corporacion Pesquera Inca SAC (S)(Z) 9.000 02-10-17 1,350,000 1,350,000 Marfrig Holding Europe BV (S)(Z) 8.375 05-09-18 600,000 565,500 Marfrig Holding Europe BV (S) 9.875 07-24-17 600,000 599,250 TreeHouse Foods, Inc. 7.750 03-01-18 175,000 185,063 Household Products 0.4% Reynolds Group Issuer, Inc. (Z) 8.500 05-15-18 390,000 413,400 The Sun Products Corp. (S) 7.750 03-15-21 260,000 234,000 Tobacco 1.2% Lorillard Tobacco Company (Z) 6.875 05-01-20 720,000 839,567 Vector Group, Ltd. (Z) 7.750 02-15-21 1,200,000 1,260,000 Energy 17.6% Energy Equipment & Services 5.1% Astoria Depositor Corp., Series B (S) 8.144 05-01-21 750,000 727,500 EDC Finance, Ltd. (S) 4.875 04-17-20 1,000,000 992,500 Forbes Energy Services, Ltd. (Z) 9.000 06-15-19 295,000 297,950 Hercules Offshore, Inc. (S) 7.500 10-01-21 550,000 574,750 Inkia Energy, Ltd. (S)(Z) 8.375 04-04-21 1,400,000 1,484,000 Key Energy Services, Inc. 6.750 03-01-21 750,000 763,125 See notes to financial statements Annual report | Investors Trust 9 Maturity Rate (%) date Par value^ Value Energy Equipment & Services (continued) Offshore Group Investment, Ltd. (Z) 7.125 04-01-23 2,000,000 $2,035,000 Permian Holdings, Inc. (S) 10.500 01-15-18 800,000 790,000 RKI Exploration & Production LLC (S) 8.500 08-01-21 565,000 587,600 TMK OAO (S) 6.750 04-03-20 600,000 586,500 Oil, Gas & Consumable Fuels 12.5% Afren PLC (S)(Z) 11.500 02-01-16 2,000,000 2,282,500 Alpha Natural Resources, Inc. (Z) 6.250 06-01-21 740,000 627,150 Arch Coal, Inc. 8.750 08-01-16 700,000 700,000 Carrizo Oil & Gas, Inc. 7.500 09-15-20 1,200,000 1,308,000 Clayton Williams Energy, Inc. (S) 7.750 04-01-19 1,070,000 1,094,075 CNOOC Finance 2012, Ltd. (S)(Z) 5.000 05-02-42 1,000,000 980,624 DTEK Finance BV (S) 9.500 04-28-15 161,000 161,242 EV Energy Partners LP (Z) 8.000 04-15-19 405,000 405,000 Georgian Oil and Gas Corp. (S)(Z) 6.875 05-16-17 1,500,000 1,563,750 Indo Energy Finance II BV (S) 6.375 01-24-23 300,000 263,250 Linn Energy LLC (Z) 8.625 04-15-20 1,360,000 1,448,400 Lukoil International Finance BV (S) 4.563 04-24-23 1,000,000 956,250 McMoRan Exploration Company (Z) 11.875 11-15-14 1,700,000 1,704,459 Niska Gas Storage US LLC (Z) 8.875 03-15-18 565,000 590,425 Pacific Rubiales Energy Corp. (S) 5.125 03-28-23 705,000 675,038 Pan American Energy LLC (S)(Z) 7.875 05-07-21 1,100,000 1,133,000 Petrobras International Finance Company (Z) 5.375 01-27-21 500,000 508,222 Plains All American Pipeline LP (Z) 6.500 05-01-18 1,000,000 1,182,485 Plains Exploration & Production Company (Z) 6.875 02-15-23 750,000 830,625 Samson Investment Company (S)(Z) 10.250 02-15-20 1,885,000 2,035,800 Valero Energy Corp. (Z) 4.500 02-01-15 205,000 214,233 Valero Energy Corp. (Z) 6.125 02-01-20 205,000 236,792 W&T Offshore, Inc. (Z) 8.500 06-15-19 675,000 727,313 Financials 20.2% Capital Markets 3.2% E*TRADE Financial Corp. 6.375 11-15-19 1,000,000 1,070,000 Morgan Stanley (Z) 3.800 04-29-16 1,000,000 1,056,640 Morgan Stanley (Z) 5.750 01-25-21 1,000,000 1,144,578 The Goldman Sachs Group, Inc. (Z) 5.250 07-27-21 990,000 1,092,349 The Goldman Sachs Group, Inc. (Z) 6.250 09-01-17 1,000,000 1,156,505 Commercial Banks 4.1% Banco Bradesco SA (S)(Z) 5.750 03-01-22 500,000 505,000 Barclays Bank PLC (S) 10.179 06-12-21 195,000 258,166 BBVA Bancomer SA (S)(Z) 6.500 03-10-21 1,000,000 1,082,500 GTB Finance B.V. (S)(Z) 7.500 05-19-16 285,000 302,100 National City Bank of Indiana (Z) 4.250 07-01-18 2,000,000 2,164,124 Sberbank of Russia (S)(Z) 6.125 02-07-22 1,000,000 1,083,750 State Bank of India (S)(Z) 4.500 07-27-15 500,000 515,446 VTB Bank OJSC (9.500% to 12-6-22, then 10 Year U.S. Treasury + 8.067%) (Q)(S) 9.500 12-06-22 1,000,000 1,093,800 10 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Consumer Finance 3.3% American Express Credit Corp. (Z) 5.125 08-25-14 1,000,000 $1,037,783 DTEK Finance PLC (S)(Z) 7.875 04-04-18 2,000,000 1,800,000 SLM Corp. (Z) 5.500 01-25-23 1,800,000 1,718,336 SLM Corp. (Z) 8.450 06-15-18 485,000 566,238 Springleaf Finance Corp. (S) 8.250 10-01-23 500,000 543,750 Diversified Financial Services 4.7% Alfa Bank OJSC (S)(Z) 7.750 04-28-21 300,000 326,250 Bank of Ceylon (S) 6.875 05-03-17 1,000,000 1,025,000 Cementos Progreso Trust (C)(S) 7.125 11-06-23 425,000 427,937 CorpGroup Banking SA (S) 6.750 03-15-23 1,000,000 890,000 Corporacion Andina de Fomento (Z) 3.750 01-15-16 690,000 721,896 Gruposura Finance (S)(Z) 5.700 05-18-21 440,000 455,400 Intercorp Retail Trust (S)(Z) 8.875 11-14-18 305,000 324,825 Jack Cooper Finance Company (S) 9.250 06-01-20 325,000 343,688 Jefferies Finance LLC (S) 7.375 04-01-20 500,000 513,750 JPMorgan Chase & Company (Z) 3.450 03-01-16 2,000,000 2,107,502 Leucadia National Corp. 5.500 10-18-23 500,000 504,610 Nationstar Mortgage LLC (Z) 10.875 04-01-15 375,000 387,891 Insurance 1.8% CNA Financial Corp. (Z) 7.350 11-15-19 655,000 807,075 Lincoln National Corp. (7.000% to 5-17-16, then 3 month LIBOR + 2.358%) (Z) 7.000 05-17-66 370,000 382,025 MetLife, Inc. (Z) 6.817 08-15-18 1,000,000 1,213,449 Symetra Financial Corp. (8.300% to 10-15-17, then 3 month LIBOR + 4.177%) (S) 8.300 10-15-37 520,000 530,400 Willis North America, Inc. 7.000 09-29-19 215,000 251,575 Investment Companies 0.6% IPIC GMTN, Ltd. (S)(Z) 5.500 03-01-22 1,000,000 1,110,000 Real Estate Investment Trusts 1.5% DuPont Fabros Technology LP (S) 5.875 09-15-21 835,000 855,875 Health Care REIT, Inc. 6.125 04-15-20 345,000 397,293 Plum Creek Timberlands LP (Z) 5.875 11-15-15 345,000 376,142 Servicios Corporativos Javer SAPI de CV (S) 9.875 04-06-21 1,000,000 980,000 Real Estate Management & Development 1.0% Country Garden Holdings Company, Ltd. (S) 7.500 01-10-23 200,000 199,250 Country Garden Holdings Company, Ltd. (S)(Z) 11.125 02-23-18 1,000,000 1,116,200 General Shopping Investments, Ltd. (12.000% to 3-20-17, then 5 Year USGG + 11.052%) (Q)(S) 12.000 03-20-17 500,000 440,000 Health Care 2.1% Health Care Providers & Services 1.3% AmerisourceBergen Corp. (Z) 3.500 11-15-21 1,000,000 1,006,890 Envision Healthcare Corp. (Z) 8.125 06-01-19 100,000 108,630 HCA, Inc. (Z) 7.500 02-15-22 130,000 146,088 Tenet Healthcare Corp. (S) 6.000 10-01-20 305,000 322,538 Tenet Healthcare Corp. (S) 8.125 04-01-22 585,000 640,575 See notes to financial statements Annual report | Investors Trust 11 Maturity Rate (%) date Par value^ Value Pharmaceuticals 0.8% Endo Health Solutions, Inc. (Z) 7.250 01-15-22 1,345,000 $1,432,425 Industrials 9.8% Aerospace & Defense 0.7% Ducommun, Inc. 9.750 07-15-18 160,000 178,800 Kratos Defense & Security Solutions, Inc. (Z) 10.000 06-01-17 400,000 436,000 TransDigm, Inc. (Z) 7.750 12-15-18 495,000 532,125 Air Freight & Logistics 0.1% syncreon Group BV (S) 8.625 11-01-21 200,000 202,500 Airlines 3.9% Air Canada 2013-1 Class C Pass Through Trust (S)(Z) 6.625 05-15-18 1,000,000 983,800 American Airlines 2011-1 Class B Pass Through Trust (S)(Z) 7.000 01-31-18 1,147,765 1,196,545 Continental Airlines 1999-1 Class A Pass Through Trust (Z) 6.545 02-02-19 187,721 204,616 Continental Airlines 2000-2 Class B Pass Through Trust 8.307 04-02-18 92,787 95,687 Delta Air Lines 2007-1 Class A Pass Through Trust (Z) 6.821 08-10-22 625,657 696,044 TAM Capital 3, Inc. (S)(Z) 8.375 06-03-21 505,000 520,150 TAM Capital, Inc. (Z) 7.375 04-25-17 860,000 883,650 UAL 2009-1 Pass Through Trust (Z) 10.400 11-01-16 194,481 219,764 UAL 2009-2A Pass Through Trust (Z) 9.750 01-15-17 471,095 540,582 VRG Linhas Aereas SA (S) 10.750 02-12-23 1,500,000 1,332,000 Building Products 0.2% Nortek, Inc. (Z) 8.500 04-15-21 235,000 257,619 Voto-Votorantim Overseas Trading Operations NV (S)(Z) 6.625 09-25-19 160,000 181,840 Commercial Services & Supplies 0.7% Garda World Security Corp. (S) 9.750 03-15-17 765,000 826,124 Iron Mountain, Inc. 8.375 08-15-21 417,000 450,360 Construction & Engineering 0.8% Aeropuertos Argentina 2000 SA (S) 10.750 12-01-20 1,335,000 1,321,650 Electrical Equipment 1.0% Artesyn Escrow, Inc. (S) 9.750 10-15-20 1,355,000 1,392,263 Coleman Cable, Inc. (Z) 9.000 02-15-18 295,000 313,438 Industrial Conglomerates 0.5% Hutchison Whampoa International, Ltd. (S)(Z) 4.625 09-11-15 385,000 409,509 Tenedora Nemak SA de CV (S) 5.500 02-28-23 500,000 496,250 Machinery 0.2% Victor Technologies Group, Inc. (Z) 9.000 12-15-17 260,000 279,500 Marine 0.6% Navios Maritime Acquisition Corp. (S) 8.125 11-15-21 830,000 838,300 Navios South American Logistics, Inc. 9.250 04-15-19 200,000 216,500 Transportation Infrastructure 1.1% CHC Helicopter SA 9.250 10-15-20 1,720,000 1,857,600 12 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Information Technology 2.3% Computers & Peripherals 0.4% Seagate HDD Cayman (Z) 7.000 11-01-21 565,000 624,325 Electronic Equipment, Instruments & Components 0.9% CDW LLC (Z) 8.000 12-15-18 325,000 355,875 Freescale Semiconductor, Inc. (S) 9.250 04-15-18 186,000 201,113 Viasystems, Inc. (S) 7.875 05-01-19 1,000,000 1,065,000 IT Services 0.4% Brightstar Corp. (S)(Z) 9.500 12-01-16 700,000 770,000 Software 0.6% Aspect Software, Inc. 10.625 05-15-17 615,000 628,838 Blackboard, Inc. (S) 7.750 11-15-19 360,000 362,700 Materials 10.1% Chemicals 0.2% Rentech Nitrogen Partners LP (S) 6.500 04-15-21 430,000 417,100 Construction Materials 2.1% Cemex SAB de CV (S)(Z) 9.000 01-11-18 1,000,000 1,087,500 China Shanshui Cement Group, Ltd. (S)(Z) 8.500 05-25-16 350,000 361,375 Magnesita Finance, Ltd. (Q)(S) 8.625 04-05-17 1,000,000 980,000 Votorantim Cimentos SA (S) 7.250 04-05-41 1,000,000 985,000 Vulcan Materials Company (Z) 7.500 06-15-21 120,000 134,850 Containers & Packaging 2.1% AEP Industries, Inc. 8.250 04-15-19 355,000 383,400 Berry Plastics Corp. (Z) 9.750 01-15-21 500,000 587,500 Cascades, Inc. 7.875 01-15-20 240,000 256,800 Graphic Packaging International, Inc. (Z) 7.875 10-01-18 236,000 256,650 Pretium Packaging LLC 11.500 04-01-16 160,000 172,800 Sealed Air Corp. (S)(Z) 8.375 09-15-21 1,500,000 1,717,500 Tekni-Plex, Inc. (S) 9.750 06-01-19 199,000 224,870 Metals & Mining 5.0% AngloGold Ashanti Holdings PLC (Z) 5.125 08-01-22 1,000,000 888,538 APERAM (S)(Z) 7.750 04-01-18 300,000 304,500 Bluescope Steel, Ltd. (S) 7.125 05-01-18 500,000 516,250 CSN Islands XI Corp. (S)(Z) 6.875 09-21-19 250,000 263,125 Essar Steel Algoma, Inc. (S) 9.375 03-15-15 500,000 480,000 Evraz Group SA (S) 6.500 04-22-20 1,000,000 950,000 Ferrexpo Finance PLC (S) 7.875 04-07-16 600,000 578,250 Metinvest BV (S)(Z) 8.750 02-14-18 555,000 500,888 MMC Finance, Ltd. (S) 5.550 10-28-20 200,000 200,350 Rain CII Carbon LLC (S) 8.000 12-01-18 945,000 975,713 Rio Tinto Finance USA, Ltd. (Z) 7.125 07-15-28 710,000 891,270 Severstal OAO (S) 4.450 03-19-18 1,000,000 985,000 SunCoke Energy, Inc. (Z) 7.625 08-01-19 105,000 112,613 United States Steel Corp. 6.875 04-01-21 1,000,000 1,035,000 Paper & Forest Products 0.7% Boise Paper Holdings LLC (Z) 8.000 04-01-20 515,000 583,495 Sappi Papier Holding GmbH (S) 7.500 06-15-32 100,000 77,750 Sappi Papier Holding GmbH (S) 7.750 07-15-17 600,000 636,000 See notes to financial statements Annual report | Investors Trust 13 Maturity Rate (%) date Par value^ Value Telecommunication Services 15.6% Diversified Telecommunication Services 6.7% Cincinnati Bell, Inc. 8.375 10-15-20 625,000 665,625 Frontier Communications Corp. (Z) 7.125 03-15-19 530,000 577,700 Frontier Communications Corp. (Z) 8.750 04-15-22 435,000 496,988 GTP Acquisition Partners I LLC (S) 7.628 06-15-16 620,000 669,294 GXS Worldwide, Inc. (Z) 9.750 06-15-15 430,000 440,750 Sable International Finance, Ltd. (S)(Z) 7.750 02-15-17 250,000 263,125 Satelites Mexicanos SA de CV (Z) 9.500 05-15-17 1,404,000 1,519,830 T-Mobile USA, Inc. 6.464 04-28-19 495,000 524,700 T-Mobile USA, Inc. 6.731 04-28-22 205,000 216,531 T-Mobile USA, Inc. 6.836 04-28-23 855,000 904,163 Telecom Italia Capital SA 7.175 06-18-19 550,000 610,276 Wind Acquisition Finance SA (S)(Z) 7.250 02-15-18 1,750,000 1,841,875 Wind Acquisition Finance SA (S)(Z) 11.750 07-15-17 1,000,000 1,062,500 Wind Acquisition Holdings Finance SA, PIK (S)(Z) 12.250 07-15-17 1,723,867 1,754,035 Wireless Telecommunication Services 8.9% Bharti Airtel International Netherlands BV (S) 5.125 03-11-23 600,000 562,500 Colombia Telecomunicaciones SA ESP (S)(Z) 5.375 09-27-22 1,000,000 937,500 Crown Castle Towers LLC (S)(Z) 4.883 08-15-20 750,000 806,446 Digicel Group, Ltd. (S)(Z) 8.250 09-30-20 1,365,000 1,440,075 Digicel, Ltd. (S) 6.000 04-15-21 500,000 485,000 Intelsat Luxembourg SA (S) 8.125 06-01-23 1,250,000 1,321,875 MetroPCS Wireless, Inc. (S) 6.250 04-01-21 1,400,000 1,464,750 MetroPCS Wireless, Inc. (S) 6.625 04-01-23 245,000 256,331 SBA Tower Trust (S) 2.933 12-15-17 380,000 391,704 SBA Tower Trust (S) 5.101 04-17-17 580,000 627,166 Sprint Communications, Inc. (S) 9.000 11-15-18 1,000,000 1,212,500 Sprint Communications, Inc. (Z) 11.500 11-15-21 2,150,000 2,800,375 Telefonica Celular del Paraguay SA (S) 6.750 12-13-22 1,000,000 1,010,000 VimpelCom Holdings BV (S) 7.504 03-01-22 2,000,000 2,145,000 Utilities 3.7% Electric Utilities 2.1% Beaver Valley II Funding Corp. 9.000 06-01-17 126,000 127,231 BVPS II Funding Corp. (Z) 8.890 06-01-17 356,000 378,016 CE Generation LLC (Z) 7.416 12-15-18 397,300 393,327 Exelon Corp. (Z) 4.900 06-15-15 1,015,000 1,075,453 FPL Energy National Wind LLC (S) 5.608 03-10-24 165,923 160,970 Israel Electric Corp., Ltd. (S) 6.700 02-10-17 1,000,000 1,079,791 PNPP II Funding Corp. (Z) 9.120 05-30-16 157,000 161,973 W3A Funding Corp. (Z) 8.090 01-02-17 267,417 267,327 Independent Power Producers & Energy Traders 1.6% Calpine Corp. (S) 5.875 01-15-24 680,000 681,700 Calpine Corp. (S) 6.000 01-15-22 300,000 311,250 NRG Energy, Inc. (Z) 7.875 05-15-21 1,600,000 1,768,000 14 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Convertible Bonds 1.4% (0.9% of Total Investments) (Cost $1,979,123) Industrials 0.4% Airlines 0.4% United Continental Holdings, Inc. (Z) 4.500 06-30-21 550,000 590,904 Materials 0.3% Containers & Packaging 0.3% Owens-Brockway Glass Container, Inc. (S)(Z) 3.000 06-01-15 500,000 518,750 Telecommunication Services 0.7% Diversified Telecommunication Services 0.0% Axtel SAB de CV (7.000% until 1-31-14, then 8.000% until 1-31-15, then 9.000% thereafter) (S) 7.000 01-31-20 MXN 609,900 65,444 Wireless Telecommunication Services 0.7% Clearwire Communications LLC (S)(Z) 8.250 12-01-40 1,000,000 1,140,000 Term Loans (M) 1.1% (0.7% of Total Investments) (Cost $2,006,700) Consumer Discretionary 0.3% Hotels, Restaurants & Leisure 0.3% Caesars Entertainment Resort Properties LLC 7.000 10-12-20 550,000 542,610 Consumer Staples 0.1% Personal Products 0.1% Revlon Consumer Products Corp. 4.000 11-20-17 206,719 207,817 Health Care 0.2% Health Care Providers & Services 0.2% National Mentor Holdings, Inc. 6.500 02-09-17 341,252 342,959 Industrials 0.5% Airlines 0.5% Delta Air Lines, Inc. 4.250 04-20-17 684,250 686,938 Global Aviation Holdings, Inc. 3.000 02-13-18 507,559 25,378 Global Aviation Holdings, Inc. 10.000 07-13-17 51,038 33,175 Capital Preferred Securities (a) 0.4% (0.2% of Total Investments) (Cost $700,000) Financials 0.4% Commercial Banks 0.4% HSBC Finance Capital Trust IX (5.911% to 11-30-15, then 3 month LIBOR + 1.926%) (Z) 5.911 11-30-35 700,000 722,316 See notes to financial statements Annual report | Investors Trust 15 Maturity Rate (%) date Par value^ Value U.S. Government & Agency Obligations 26.2% (17.9% of Total Investments) (Cost $45,222,844) U.S. Government 11.7% U.S. Treasury Note (Z) 0.625 09-30-17 6,000,000 5,923,596 Note (Z) 0.875 01-31-18 3,000,000 2,973,750 Note (Z) 1.375 01-31-20 5,000,000 4,889,455 Note (Z) 1.750 05-15-22 1,120,000 1,068,813 Note (Z) 2.000 04-30-16 1,760,000 1,828,063 Note (Z) 2.500 08-15-23 3,000,000 2,987,343 U.S. Treasury Strip, PO (Z) 3.001 11-15-30 1,025,000 559,828 U.S. Government Agency 14.5% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru 5.000 03-01-41 2,682,702 2,930,404 30 Yr Pass Thru (Z) 6.500 03-01-38 163,557 181,769 Federal National Mortgage Association 15 Yr Pass Thru (Z) 4.000 12-01-24 1,942,563 2,077,556 30 Yr Pass Thru 3.000 10-29-27 670,000 606,949 30 Yr Pass Thru 4.000 12-01-40 5,304,426 5,613,575 30 Yr Pass Thru (Z) 4.000 09-01-41 3,849,870 4,062,214 30 Yr Pass Thru (Z) 4.000 10-01-41 1,957,551 2,068,887 30 Yr Pass Thru (Z) 4.500 10-01-40 2,822,821 3,041,590 30 Yr Pass Thru (Z) 5.000 02-01-41 403,234 443,679 30 Yr Pass Thru (Z) 5.000 04-01-41 670,964 739,206 30 Yr Pass Thru (Z) 5.500 06-01-38 1,027,431 1,119,498 30 Yr Pass Thru (Z) 5.500 08-01-40 254,185 276,923 30 Yr Pass Thru (Z) 6.500 07-01-36 327,615 365,719 30 Yr Pass Thru (Z) 6.500 10-01-37 194,981 217,723 30 Yr Pass Thru (Z) 6.500 01-01-39 1,204,008 1,336,608 Foreign Government Obligations 3.2% (2.2% of Total Investments) (Cost $5,438,683) Argentina 1.8% City of Buenos Aires (S) 12.500 04-06-15 2,400,000 2,532,000 Provincia de Neuquen (S) 7.875 04-26-21 639,200 626,416 Dominican Republic 0.6% Government of Dominican Republic (S)(Z) 5.875 04-18-24 1,000,000 983,500 South Korea 0.1% Korea Development Bank (Z) 4.375 08-10-15 205,000 216,482 Ukraine 0.7% City of Kyiv (S) 9.375 07-11-16 1,285,000 1,111,525 Collateralized Mortgage Obligations 8.1% (5.5% of Total Investments) (Cost $13,981,878) Commercial & Residential 4.4% American Home Mortgage Assets LLC Series 2006-6, Class XP IO 2.089 12-25-46 5,492,684 392,684 Bear Stearns Adjustable Rate Mortgage Trust Series 2005-2, Class A1 (P) 2.600 03-25-35 465,800 469,102 Series 2005-5, Class A2 (P) 2.250 08-25-35 520,904 522,881 16 Investors Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Commercial & Residential (continued) Bear Stearns Asset Backed Securities Trust Series 2004-AC5, Class A1 5.750 10-25-34 384,520 385,529 Commercial Mortgage Pass Through Certificates Series 2012-LC4, Class B (P) 4.934 12-10-44 365,000 391,219 Series 2012-LC4, Class C (P) 5.648 12-10-44 290,000 311,299 Deutsche Mortgage Securities, Inc. Series 2004-4, Class 2AR1 (P) 0.710 06-25-34 536,847 493,064 Extended Stay America Trust Series 2013-ESFL, Class DFL (P)(S) 3.309 12-05-31 475,000 466,810 GSR Mortgage Loan Trust Series 2006-4F, Class 6A1 6.500 05-25-36 2,099,375 1,620,871 Series 2004-9, Class B1 (P) 3.121 08-25-34 749,477 441,368 HarborView Mortgage Loan Trust Series 2005-8, Class 1X IO 2.136 09-19-35 3,124,905 244,089 Series 2007-3, Class ES IO (S) 0.350 05-19-47 6,351,853 57,167 Series 2007-4, Class ES IO 0.350 07-19-47 6,895,868 68,959 Series 2007-6, Class ES IO (S) 0.342 08-19-37 5,320,407 45,223 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 2.051 10-25-36 7,866,781 513,168 Series 2005-AR18, Class 2X IO 1.688 10-25-36 7,036,047 282,893 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2012-HSBC Class XA IO (S) 1.431 07-05-32 3,495,000 366,891 VFC 2013-1 LLC Series 2013-1, Class A (S) 3.130 03-20-26 440,066 442,332 U.S. Government Agency 3.7% Federal Home Loan Mortgage Corp. Series 290, Class IO 3.500 11-15-32 3,325,129 649,286 Series 3830, Class NI IO 4.500 01-15-36 3,196,020 346,204 Series 4065, Class QA 3.000 08-15-41 788,213 816,207 Series 4068, Class AP 3.500 06-15-40 1,198,154 1,260,616 Series 4068, Class BH 3.000 06-15-40 995,158 1,036,526 Series K017, Class X1 IO 1.448 12-25-21 2,696,456 240,767 Series K709, Class X1 IO 1.544 03-25-19 3,260,320 230,120 Series K710, Class X1 IO 1.783 05-25-19 2,476,353 205,953 Federal National Mortgage Association Series 2012-118, Class IB IO 3.500 11-25-42 1,386,405 311,125 Series 2012-67, Class KG 3.500 02-25-41 367,877 383,093 Series 402, Class 3 IO 4.000 11-25-39 478,316 90,116 Series 402, Class 4 IO 4.000 10-25-39 748,059 127,025 Series 407, Class 15 IO 5.000 01-25-40 812,418 135,751 Series 407, Class 21 IO 5.000 01-25-39 442,949 77,317 Series 407, Class 7 IO 5.000 03-25-41 682,190 130,383 Series 407, Class 8 IO 5.000 03-25-41 178,557 28,397 Series 407, Class C6 IO 5.500 01-25-40 1,318,420 224,670 Government National Mortgage Association Series 2012-114, Class IO 1.031 01-16-53 1,960,717 184,692 Asset Backed Securities 1.4% (1.0% of Total Investments) (Cost $2,357,183) ACE Securities Corp. Series 2006-ASP5, Class A2B (P) 0.300 10-25-36 141,247 65,970 Series 2006-ASP5, Class A2C (P) 0.350 10-25-36 277,981 130,171 Series 2006-ASP5, Class A2D (P) 0.430 10-25-36 531,369 251,549 See notes to financial statements Annual report | Investors Trust 17 Maturity Rate (%) date Par value^ Value Argent Securities, Inc. Series 2006-M2, Class A2C (P) 0.320 09-25-36 1,462,681 $582,501 ContiMortgage Home Equity Loan Trust Series 1995-2, Class A5 8.100 08-15-25 28,744 28,564 Morgan Stanley ABS Capital I Series 2006-HE4, Class A3 (P) 0.320 06-25-36 428,124 269,504 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 418,122 450,015 Westgate Resorts LLC Series 2012-2A, Class B (S) 4.500 01-20-25 649,851 647,011 Shares Value Common Stocks 0.0% (0.0% of Total Investments) (Cost $593,666) Consumer Discretionary 0.0% 0 Media 0.0% Vertis Holdings, Inc. (I) 34,014 0 Industrials 0.0% Airlines 0.0% Global Aviation Holdings, Inc., Class A (I) 82,159 8,216 Preferred Securities (b) 0.5% (0.4% of Total Investments) (Cost $917,875) Financials 0.4% Commercial Banks 0.4% FNB Corp., 7.250% 30,175 754,375 Telecommunication Services 0.1% Diversified Telecommunication Services 0.1% Crown Castle International Corp., 4.500% 1,635 167,342 Total investments (Cost $247,398,310) † 146.7% Other assets and liabilities, net (46.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. ^ All par values are denominated in U.S. dollars unless otherwise indicated. IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate MXN Mexican Peso PIK Paid-in-kind PO Principal-Only Security — (Principal Tranche of Stripped Security). Rate shown is the annualized yield at the end of the period. REIT Real Estate Investment Trust USGG U.S. Generic Government Yield Index (a) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. 18 Investors Trust | Annual report See notes to financial statements (b) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (C) Security purchased on a when-issued or delayed delivery. (H) Non-income producing — Issuer is in default. (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $107,380,132 or 62.1% of the fund’s net assets as of 10-31-13. (Z) All or a portion of this security is segregated as collateral pursuant to the Credit Facility Agreement. Total collateral value at 10-31-13 was $137,639,728. † At 10-31-13, the aggregate cost of investment securities for federal income tax purposes was $248,012,421. Net unrealized appreciation aggregated $5,527,867, of which $11,685,603 related to appreciated investment securities and $6,157,736 related to depreciated investment securities. The fund had the following country concentration as a percentage of investments on 10-31-13: United States 69.2% Luxembourg 4.1% Cayman Islands 3.5% Netherlands 3.1% United Kingdom 2.5% Argentina 2.2% Mexico 2.2% Canada 1.9% Peru 1.5% Brazil 1.5% Ireland 1.0% Other Countries 7.3% Total 100% See notes to financial statements Annual report | Investors Trust 19 F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $247,398,310) $253,540,288 Cash segregated at custodian for swapcontracts 550,000 Receivable for investmentssold 4,899,350 Receivable for delayed delivery securitiessold 1,001,341 Dividends and interestreceivable 3,736,287 Other receivables and prepaidexpenses 170,157 Totalassets Liabilities Due tocustodian 305,782 Credit facility agreementpayable 85,900,000 Payable for investmentspurchased 2,438,045 Payable for delayed delivery securitiespurchased 1,407,935 Swap contracts, atvalue 811,228 Interestpayable 48,205 Payable toaffiliates Accounting and legal servicesfees 8,158 Trustees’fees 10,446 Other liabilities and accruedexpenses 87,594 Totalliabilities Netassets Net assets consistof Paid-incapital $177,377,108 Undistributed net investmentincome 1,492,578 Accumulated net realized gain (loss) on investments, foreign currency transactions and swapagreements (11,320,402) Net unrealized appreciation (depreciation) on investments, translation of assets and liabilities in foreign currencies and swapagreements 5,330,746 Netassets Net asset value pershare Based on 8,750,917 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $19.76 20 Investors Trust | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statement of operations For the year ended 10-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $16,419,027 Dividends 60,782 Less foreign taxeswithheld (2,604) Total investmentincome Expenses Investment managementfees 1,375,843 Accounting and legal servicesfees 61,913 Transfer agentfees 67,213 Trustees’fees 53,525 Printing andpostage 57,080 Professionalfees 141,552 Custodianfees 25,328 Stock exchange listingfees 29,604 Interestexpense 599,907 Other 59,597 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 1,811,607 Swapcontracts (411,521) Foreign currencytransactions (42,487) Change in net unrealized appreciation (depreciation)of Investments (7,004,514) Swapcontracts 397,835 Translation of assets and liabilities in foreigncurrencies 42,440 Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Annual report | Investors Trust 21 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 10-31-13 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $14,005,643 $16,108,117 Net realized gain(loss) 1,357,599 (860,251) Change in net unrealized appreciation(depreciation) (6,564,239) 11,920,293 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (14,900,053) (16,630,465) From fund sharetransactions Issued in shelfoffering 1,722,799 443,812 Issued pursuant to Dividend ReinvestmentPlan 855,166 1,211,695 Total from fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 176,403,115 164,209,914 End ofyear Undistributed net investmentincome Share activity Sharesoutstanding Beginning ofyear 8,631,305 8,557,999 Issued in shelfoffering 78,325 18,640 Issued pursuant to Dividend ReinvestmentPlan 41,287 54,666 End ofyear 22 Investors Trust | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-13 Cash flows from operating activities Net increase in net assets from operations $8,799,003 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (157,187,447) Long-term investments sold 153,002,166 Decrease in short-term investments 2,800,000 Net amortization of premium (discount) 1,806,529 Income paid-in-kind (202,867) Decrease in dividends and interest receivable 136,294 Increase in payable for investments purchased 2,438,045 Increase in payable for delayed delivery securities purchased 1,407,935 Increase in receivable for investments sold (4,899,350) Increase in receivable for delayed delivery securities sold (1,001,341) Decrease in cash segregated at custodian for swap contracts 270,000 Increase in other receivables and prepaid assets (32,405) Decrease in unrealized depreciation of swap contracts (397,835) Decrease in unrealized depreciation for forward foreign currency contracts (42,437) Decrease in payable to affiliates (1,843) Decrease in interest payable (6,452) Decrease in other liabilities and accrued expenses (92,560) Net change in unrealized (appreciation) depreciation on investments 7,004,514 Net realized gain on investments (1,811,607) Net cash provided by operating activities Cash flows from financing activities Payable for due to custodian $305,782 Fund shares issued in shelf offering 1,722,799 Cash distributions to common shareholders net of reinvestments (14,044,887) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period — Supplemental disclosure of cash flow information Cash paid for interest Noncash financing activities not included herein consist of reinvestment of distributions See notes to financial statements Annual report | Investors Trust 23 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 1.61 1.88 1.93 2.15 1.70 Net realized and unrealized gain (loss) oninvestments (0.59) 1.30 (0.88) 2.00 3.51 Total from investmentoperations Less distributions to commonshareholders From net investmentincome (1.71) (1.94) (1.97) (2.07) (1.69) Anti-dilutive impact of shelfoffering 0.01 0.01 — — — Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 2 Total return at market value (%) 2 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $173 $176 $164 $171 $152 Ratios (as a percentage of average net assets): Expenses 3 1.41 1.57 1.62 1.93 2.43 Net investmentincome 8.00 9.65 9.63 11.33 11.34 Portfolio turnover (%) 61 56 45 71 72 Seniorsecurities Total debt outstanding end of period (inmillions) $86 $86 $88 $80 $67 Asset coverage per $1,000 ofdebt 4 $3,013 $3,054 $2,871 $3,136 $3,268 1 Based on the average daily sharesoutstanding. 2 Total return based on net asset value reflects changes in the fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 3 Expenses excluding interest were 1.07%, 1.07%, 1.04%, 1.12% and 1.43% for the periods ended 10-31-13, 10-31-12, 10-31-11, 10-31-10 and 10-31-09, respectively. 4 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the fund outstanding at period end (Note 7). As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. 24 Investors Trust | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Investors Trust (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). In 2012, the fund filed a registration statement with the Securities and Exchange Commission, registering an additional 1,000,000 common shares through an equity shelf offering program. Under this program, the fund, subject to market conditions, may raise additional equity capital from time to time by offering new common shares at a price equal to or above the fund’s net asset value per common share. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
